As filed with the Securities and Exchange Commission on June 22 , 2009 1933 Act File No. U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ ] EATON VANCE MUNICIPALS TRUST (Exact name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrant's Telephone Number) Maureen A. Gemma Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of the registration statement. It is proposed that this filing will go effective on the 30 th day after filing pursuant to Rule 488 under the Securities Act of 1933, as amended. Title of Securities Being Registered: Shares of Beneficial Interest of Eaton Vance National Municipals Fund No filing fee is required because an indefinite number of shares have previously been registered pursuant to Rule 24f-2 under the Investment Company Act of 1940, as amended. Pursuant to Rule 429, this Registration Statement relates to shares previously registered on Form N-1A (File No. 33-572). CONTENTS OF REGISTRATION STATEMENT ON FORM N-14 This Registration Statement consists of the following papers and documents. Cover Sheet Part A - Proxy Statement/Prospectus Part B - Statement of Additional Information Part C - Other Information Signature Page Exhibit Index Exhibits EATON VANCE HAWAII MUNICIPALS FUND EATON VANCE MISSISSIPPI MUNICIPALS FUND EATON VANCE WEST VIRGINIA MUNICIPALS FUND Two International Place Boston, Massachusetts 02109 July 24, 2009 Dear Shareholder: We cordially invite you to attend a joint Special Meeting of Shareholders of Eaton Vance Hawaii Municipals Fund (HI Fund), Eaton Vance Mississippi Municipals Fund (MS Fund) and Eaton Vance West Virginia Municipals Fund (WV Fund) (collectively, the State Funds) on September 25, 2009 to consider a proposal to approve an Agreement and Plan of Reorganization to convert shares of the State Funds into corresponding shares of Eaton Vance National Municipals Fund (the National Fund) (the Reorganization). The HI Fund is a series of Eaton Vance Municipals Trust II, and the MS Fund, WV Fund and National Fund are each a series of Eaton Vance Municipals Trust (collectively, the Trusts). The investment objective for of each Fund is to provide current income exempt from regular federal income tax and, in the case of the State Funds, from particular state and local income or other taxes. The investment policies of each Fund are substantially similar. The enclosed combined Proxy Statement and Prospectus (Proxy Statement/Prospectus) describes the Reorganization in detail. We ask you to read the enclosed information carefully and to submit your vote promptly. After consideration and recommendation by Eaton Vance Management, the Board of Trustees has determined that it is in the best interests of the State Funds and the National Fund if the State Funds are merged into the National Fund. We believe that you would benefit from the Reorganization because you would become shareholders of a larger, more diversified fund with a lower expense ratio and higher yield and distribution rate. We realize that most shareholders will not be able to attend the meeting and vote their shares in person. However, the State Funds do need your vote. You can vote by mail, telephone, or over the Internet , as explained in the enclosed material. If you later decide to attend the meeting, you may revoke your proxy and vote your shares in person. By voting promptly, you can help the State Funds avoid the expense of additional mailings . If you would like additional information concerning this proposal, please call one of our service representatives at 1-800-262-1122 Monday through Friday 8:00 a.m. to 6:00 p.m. Eastern time. Your participation in this vote is extremely important. Sincerely, Sincerely, Robert B. MacIntosh Cynthia J. Clemson President President Eaton Vance Municipals Trust Eaton Vance Municipals Trust II Your vote is important  please return your proxy card promptly. Shareholders are urged to sign and mail the enclosed proxy in the enclosed postage prepaid envelope or vote by telephone or over the Internet by following the enclosed instructions. Your vote is important whether you own a few shares or many shares. EATON VANCE HAWAII MUNICIPALS FUND EATON VANCE MISSISSIPPI MUNICIPALS FUND EATON VANCE WEST VIRGINIA MUNICIPALS FUND Two International Place Boston, Massachusetts 02109 NOTICE OF JOINT SPECIAL MEETING OF SHAREHOLDERS To Be Held September 25, 2009 A joint Special Meeting of Shareholders of Eaton Vance Hawaii Municipals Fund, Eaton Vance Mississippi Municipals Fund and Eaton Vance West Virginia Municipals Fund (collectively, the State Funds) will be held at the principal office of the State Funds, Two International Place, Boston, Massachusetts 02110, on Friday, September 25, 2009 at 2:00 P.M. (Eastern Time), for the following purposes: 1. To consider and act upon a proposal to approve an Agreement and Plan of Reorganization (the Plan) to convert shares of each State Fund into corresponding shares of Eaton Vance National Municipals Fund (the National Fund). The Plan provides for the transfer of all of the assets and liabilities of each State Fund to the National Fund in exchange for corresponding shares of the National Fund; and 2. To consider and act upon any other matters which may properly come before the meeting and any adjourned or postponed session thereof. The meeting is called pursuant to the By-Laws of Eaton Vance Municipals Trust and Eaton Vance Municipals Trust II (collectively, the Trusts). The Boards of Trustees of the Trusts have fixed the close of business on July 17, 2009 as the record date for the determination of the shareholders of each State Fund entitled to notice of, and to vote at, the joint meeting and any adjournments or postponements thereof. By Order of the Boards of Trustees, Maureen A. Gemma Secretary Eaton Vance Municipals Trust Eaton Vance Municipals Trust II July 24, 2009 Boston, Massachusetts IMPORTANT Shareholders can help the Boards of Trustees of the State Funds avoid the necessity and additional expense of further solicitations, which may be necessary to obtain a quorum, by promptly returning the enclosed proxy or voting by telephone or over the Internet. The enclosed addressed envelope requires no postage if mailed in the United States and is included for your convenience. PROXY STATEMENT/PROSPECTUS Acquisition of the Assets of EATON VANCE HAWAII MUNICIPALS FUND EATON VANCE MISSISSIPPI MUNICIPALS FUND EATON VANCE WEST VIRGINIA MUNICIPALS FUND By And In Exchange For Shares of EATON VANCE NATIONAL MUNICIPALS FUND Two International Place Boston, Massachusetts 02110 July 24, 2009 We are sending you this combined Proxy Statement and Prospectus (Proxy Statement/Prospectus) in connection with the joint Special Meeting of Shareholders (the Special Meeting) of Eaton Vance Hawaii Municipals Fund (HI Fund), Eaton Vance Mississippi Municipals Fund (MS Fund) and Eaton Vance West Virginia Municipals Fund (WV Fund) (collectively, the State Funds) on September 25, 2009 (the Meeting Date) at 2:00 p.m., Eastern Time, at Two International Place, Boston, MA 02110. This document is both the Proxy Statement of the State Funds and a Prospectus of Eaton Vance National Municipals Fund (the National Fund). The State Funds and the National Fund hereinafter are sometimes referred to as a Fund or collectively as the Funds. The HI Fund is a series of Eaton Vance Municipals Trust II, and the MS Fund, WV Fund and National Fund are each a series of Eaton Vance Municipals Trust (collectively, the Trusts). The Trusts are each Massachusetts business trusts registered as open-end management investment companies. Proxy cards are enclosed with the foregoing Notice of a joint Special Meeting of Shareholders for the benefit of shareholders who wish to vote, but do not expect to be present at the joint Special Meeting. Shareholders also may vote by telephone or via the Internet. The proxy is solicited on behalf of the Boards of Trustees of the Trusts (the Boards or Trustees). This Proxy Statement/Prospectus relates to the proposed reorganization of each class of shares of each State Fund into a corresponding class of shares of the National Fund (the Reorganization). The Agreement and Plan of Reorganization (the Plan) is attached as Appendix A and provides for the transfer of all of the assets and liabilities of each State Fund to the National Fund in exchange for shares of the National Fund. Following the transfer, National Fund shares will be distributed to shareholders of each State Fund, respectively, and each State Fund will be terminated. As a result, each shareholder of the State Funds will receive National Fund shares equal in value to the value of such shareholders respective State Fund shares, in each case calculated as of the close of regular trading on the New York Stock Exchange on the business day immediately prior to the Reorganization. Each proxy will be voted in accordance with its instructions. If no instruction is given, an executed proxy will authorize the persons named as proxies, or any of them, to vote in favor of each matter. A written proxy is revocable by the person giving it, prior to exercise by a signed writing filed with the Funds proxy tabulator [tabulator name], [address], or by executing and delivering a later dated proxy, or by attending the joint meeting and voting the shares in person. Proxies voted by telephone or over the Internet may be revoked at any time in the same manner that proxies voted by mail may be revoked. This Proxy Statement/Prospectus is initially being mailed to shareholders on or about July 24, 2009. Supplementary solicitations may be made by mail, telephone, telegraph, facsimile or electronic means. The Trustees have fixed the close of business on July 17, 2009 as the record date (Record Date) for the determination of the shareholders entitled to notice of and to vote at the joint meeting and any adjournments or postponements thereof. Shareholders at the close of business on the Record Date will be entitled to one vote for each State Fund share held. The number of shares of beneficial interest of each class of each Fund outstanding and the persons who held of record more than five percent of the outstanding shares of each Fund as of the Record Date, along with such information for the combined fund as if the Reorganization was consummated on the Record Date, are set forth in Appendix C. This Proxy Statement/Prospectus sets forth concisely the information that you should know when considering the Reorganization. You should read and retain this Proxy Statement/Prospectus for future reference. This Proxy Statement/Prospectus is accompanied by the Prospectus of National Fund dated February 1, 2009 (the National Fund Prospectus), which is incorporated by reference herein. A Statement of Additional Information dated July 24, 2009 that relates to this Proxy Statement/Prospectus and contains additional information about the National Fund and the Reorganization is on file with the Securities and Exchange Commission (the SEC) and is incorporated by reference into this Proxy Statement/Prospectus. The Prospectus of the HI Fund dated June 1, 2009 and the Prospectus of the MS and WV Fund dated February 1, 2009 (the State Funds Prospectuses), the Statement of Additional Information of the HI Fund dated June 1, 2009, and the Statement of Additional Information of the MS Fund and WV Fund dated February 1, 2009 (the State Funds SAIs) and the Statement of Additional Information of the National Fund dated February 1, 2009, (the National Fund SAI) are on file with the SEC and are incorporated by reference into this Proxy Statement/Prospectus. The Annual Reports to Shareholders for HI Fund (dated January 31, 2009), MS Fund, WV Fund and National Fund (dated September 30, 2008), and the Semiannual Reports to Shareholders dated March 31, 2009 for MS Fund, WV Fund and the National Fund have been filed with the SEC and are incorporated by reference into this Proxy Statement/Prospectus. To ask questions about this Proxy Statement/Prospectus, please call our toll-free number at 1-800-262-1122 Monday through Friday 8:00 am to 6:00 pm Eastern time. Upon request, copies of each of the documents incorporated by reference referred to above are available upon oral or written request and without charge. To obtain a copy, write to the Funds, c/o Eaton Vance Management, Two International Place, Boston, MA 02110, Attn: Proxy Coordinator  Mutual Fund Operations, or call 1-800-262-1122 Monday through Friday 8:00 a.m. to 6:00 p.m. Eastern time. The foregoing documents may be obtained on the Internet at www.eatonvance.com. In addition, the SEC maintains a website at www.sec.gov that contains the documents described above, material incorporated by reference, and other information about the State Funds and the National Fund. THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROXY STATEMENT/PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. ii TABLE OF CONTENTS Page SUMMARY 1 FUND EXPENSES 2 REASONS FOR THE REORGANIZATION 4 INFORMATION ABOUT THE REORGANIZATION 6 HOW DO THE BUSINESS, INVESTMENT OBJECTIVES, PRINCIPAL STRATEGIES AND POLICIES OF THE STATE FUNDS COMPARE TO THAT OF THE NATIONAL FUND? 13 PRINCIPAL RISK FACTORS 16 COMPARATIVE INFORMATION ON SHAREHOLDER RIGHTS 17 INFORMATION ABOUT THE FUNDS 17 VOTING INFORMATION 18 DISSENTERS RIGHTS 20 NATIONAL FUND FINANCIAL HIGHLIGHTS 21 HI FUND FINANCIAL HIGHLIGHTS 23 MS FUND FINANCIAL HIGHLIGHTS 25 WV FUND FINANCIAL HIGHLIGHTS 27 EXPERTS 29 APPENDIX A: FORM OF AGREEMENT AND PLAN OF REORGANIZATION A-1 APPENDIX B: MANAGEMENTS DISCUSSION OF FUND PERFORMANCE B-1 APPENDIX C: OUTSTANDING SHARES AND 5% HOLDERS C-1 iii SUMMARY The following is a summary of certain information contained in or incorporated by reference in this Proxy Statement/Prospectus. This summary is not intended to be a complete statement of all material features of the proposed Reorganization and is qualified in its entirety by reference to the full text of this Proxy Statement/ Prospectus, the Plan and the other documents referred to herein. Proposed Transaction . The Trustees of the Trusts have approved the Plan, which provides for the transfer of all of the assets of each State Fund to the National Fund in exchange for the issuance of National Fund shares and the assumption of each State Funds liabilities by the National Fund at a closing to be held as soon as practicable following approval of the Reorganization by shareholders of each State Fund at the joint Special Meeting, or any adjournments or postponements thereof, and the satisfaction of all the other conditions to the Reorganization (the Closing). The Plan is attached hereto as Appendix A. The value of each shareholders account with the corresponding class of the National Fund immediately after the Reorganization will be the same as the value of such shareholders account with his or her State Fund immediately prior to the Reorganization. Following the transfer, National Fund shares will be distributed to shareholders of the State Funds and the State Funds will be terminated. As a result of the Reorganization, each shareholder of the State Funds will receive full and fractional National Fund shares equal in value at the close of regular trading on the New York Stock Exchange on the Closing date to the value of such shareholders shares of his or her State Fund. At or prior to the Closing, each State Fund shall declare a dividend or dividends which, together with all previous such dividends, shall have the effect of distributing to its shareholders all of its investment company taxable income, its net tax-exempt interest income, and all of its net capital gains, if any, realized for the taxable year ending at the Closing. The Trustees, including the Trustees who are not interested persons of the Trusts as defined in the Investment Company Act of 1940, as amended (the 1940 Act), have determined that the interests of existing shareholders of each Fund will not be diluted as a result of the transaction contemplated by the Reorganization and that the Reorganization is in the best interests of shareholders of each State Fund and the National Fund. Background for the Proposed Transaction . The Boards of Trustees of the Trusts considered a number of factors, including the proposed terms of the Reorganization. The Trustees considered that, among other things, combining the Funds would produce additional economies of scale and reduce the expense ratio for each State Funds shareholders, the Reorganization would be tax-free for federal income tax purposes, and State Fund shareholders are expected to receive higher yields and distribution rates as shareholders of the National Fund. Moreover, the Trustees considered that shareholders of each Fund would benefit from a larger fund with increased investment opportunities and flexibility by consolidating four funds that have substantially similar investment objectives and policies and that invest in similar securities. The Boards of Trustees of the Trusts believe that the proposed Reorganization is in the best interests of shareholders of each Fund and has recommended that each State Funds shareholders vote for the Reorganization. The reorganization of each of HI Fund, MS Fund and WV Fund into National Fund is a separate and independent transaction. Approval of the Reorganization by shareholders of any other State Fund is not required for either of HI Fund, MS Fund or WV Fund to consummate the Reorganization. Objectives, Restrictions and Policies . The State Funds and National Fund have substantially similar investment objectives and policies, with the exception of policies to avoid particular state income taxes. In addition, there are no material differences between the Funds fundamental and non-fundamental investment restrictions. While the National Fund is a diversified fund and has an investment restriction to that effect, the State Funds are registered as non-diversified funds. Fund Fees, Expenses and Services . National Fund (total net assets of approximately $5.1 billion as of March 31, 2009) is significantly larger than each State Fund (HI Fund, MS Fund and WV Funds net assets of approximately $16.5 million, $14.8 million and $26.6 million, respectively, as of March 31, 2009). As described below, National Fund has a lower total expense ratio than each State Fund. As the result of the 1 Reorganization, the State Funds shareholders are expected to benefit from the National Funds lower expense ratio. National Fund offers classes of shares that correspond with the outstanding classes of shares of the State Funds. As a result of the Reorganization, shareholders of each class of shares of each respective State Fund would receive shares of the corresponding class of the National Fund. The privileges and services associated with the classes of National Fund are identical to their corresponding classes of each respective State Fund. Distribution Arrangements . National Fund offers classes of shares that correspond with the outstanding classes of shares of each State Fund. Shares of each Fund are sold on a continuous basis by Eaton Vance Distributors, Inc. (EVD), the Funds principal underwriter. Class A shares of each Fund are sold at net asset value per share plus a sales charge; Class B and Class C shares of each Fund are sold at net asset value subject to a contingent deferred sales charge (CDSC). As a result of the Reorganization, shareholders of each class of shares of each State Fund would receive shares of the corresponding class of the National Fund. Although the Funds have differing distribution and service fees, as described below, the sales charges, privileges and services associated with the classes of National Fund are identical to their corresponding classes of each State Fund. National Fund also offers Class I shares, which will not be involved in the Reorganization. Redemption Procedures and Exchange Privileges . The State Funds and the National Fund offer the same redemption features pursuant to which proceeds of a redemption are remitted by wire or check after receipt of proper documents including signature guarantees. The respective classes of each Fund have the same exchange privileges. Tax Consequences . The State Funds expect to obtain an opinion of counsel that the Reorganization will be tax-free for federal income tax purposes. As such, the State Funds shareholders will not recognize a taxable gain or loss on the receipt of shares of the National Fund in liquidation of their interest in each respective State Fund. Their tax basis in National Fund shares received in the Reorganization will be the same as their tax basis in their respective State Fund shares, and the tax holding period will be the same. Furthermore, it is not anticipated that the Reorganization will preclude utilization of any of the capital loss carryovers of any Fund. FUND EXPENSES Expenses shown are those for the year ended March 31, 2009 and on a pro forma basis giving effect to the Reorganization as of such date. For each State Fund, the pro forma expenses giving effect to only that one State Fund reorganizing into National Fund would be the same as the pro forma expenses stated below giving effect to all State Funds collectively reorganizing into National Fund. Fund Fees and Expenses Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or redemption) None 5.00% 1.00% Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None 2 Annual Fund Operating Expenses Total Annual Fund Other Expenses Total Annual Fund Operating Distribution Other Expenses (excluding Operating Expenses Expenses Management and Service (including Interest Interest Interest (including Interest (excluding Interest Fees (12b-1) Fees Expense)* Expense Expense) Expense Expense HI Fund Class A 0.15 % 0.20 % 0.72 % 0.14 % 0.58 % 1.07 % 0.93 % Class B 0.15 % 0.95 % 0.72 % 0.14 % 0.58 % 1.82 % 1.68 % Class C 0.15 % 0.95 % 0.72 % 0.14 % 0.58 % 1.82 % 1.68 % MS Fund Class A 0.16 % 0.20 % 0.69 % 0.05 % 0.64 % 1.05 % 1.00 % Class B 0.16 % 0.95 % 0.69 % 0.05 % 0.64 % 1.80 % 1.75 % Class C 0.16 % 0.95 % 0.69 % 0.05 % 0.64 % 1.80 % 1.75 % WV Fund Class A 0.21 % 0.20 % 0.48 % 0.07 % 0.41 % 0.89 % 0.82 % Class B 0.21 % 0.95 % 0.48 % 0.07 % 0.41 % 1.64 % 1.57 % Class C 0.21 % 0.95 % 0.48 % 0.07 % 0.41 % 1.64 % 1.57 % National Fund Class A 0.35 % 0.25 % 0.49 % 0.41 % 0.08 % 1.09 % 0.68 % Class B 0.35 % 1.00 % 0.49 % 0.41 % 0.08 % 1.84 % 1.43 % Class C 0.35 % 1.00 % 0.49 % 0.41 % 0.08 % 1.84 % 1.43 % Pro Forma Combined Fund Class A 0.35 % 0.25 % 0.49 % 0.41 % 0.08 % 1.09 % 0.68 % Class B 0.35 % 1.00 % 0.49 % 0.41 % 0.08 % 1.84 % 1.43 % Class C 0.35 % 1.00 % 0.49 % 0.41 % 0.08 % 1.84 % 1.43 % * Other Expenses includes interest expense relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. Had this expense not been included, total Other Expenses would have been in the amounts described in the table above as Other Expenses (excluding Interest Expense). Example. This Example is intended to help you compare the cost of investing in the Funds with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in a Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same as stated in the Fund Fees and Expenses tables above. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years HI Fund Class A $ 579 $ 799 $ 1,037 $ 1,719 Class B* $ 685 $ 973 $ 1,185 $ 1,940 Class C $ 285 $ 573 $ 985 $ 2,137 MS Fund Class A $ 577 $ 793 $ 1,027 $ 1,697 Class B* $ 683 $ 966 $ 1,175 $ 1,919 Class C $ 283 $ 566 $ 975 $ 2,116 3 1 Year 3 Years 5 Years 10 Years WV Fund Class A $ 562 $ 745 $ 945 $ 1,519 Class B* $ 667 $ 917 $ 1,092 $ 1,743 Class C $ 267 $ 517 $ 892 $ 1,944 National Fund Class A $ 581 $ 805 $ 1,047 $ 1,741 Class B* $ 687 $ 979 $ 1,195 $ 1,962 Class C $ 287 $ 579 $ 995 $ 2,159 Pro Forma Combined Fund Class A $ 581 $ 805 $ 1,047 $ 1,741 Class B* $ 687 $ 979 $ 1,195 $ 1,962 Class C $ 287 $ 579 $ 995 $ 2,159 You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years 5 Years 10 Years HI Fund Class A $ 579 $ 799 $ 1,037 $ 1,719 Class B* $ 185 $ 573 $ 985 $ 1,940 Class C $ 185 $ 573 $ 985 $ 2,137 MS Fund Class A $ 577 $ 793 $ 1,027 $ 1,697 Class B* $ 183 $ 566 $ 975 $ 1,919 Class C $ 183 $ 566 $ 975 $ 2,116 WV Fund Class A $ 562 $ 745 $ 945 $ 1,519 Class B* $ 167 $ 517 $ 892 $ 1,743 Class C $ 167 $ 517 $ 892 $ 1,944 National Fund Class A $ 581 $ 805 $ 1,047 $ 1,741 Class B* $ 187 $ 579 $ 995 $ 1,962 Class C $ 187 $ 579 $ 995 $ 2,159 Pro Forma Combined Fund Class A $ 581 $ 805 $ 1,047 $ 1,741 Class B* $ 1
